Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Aaron Raphael on 11/2/2021.  

The application has been amended as follows: 
Claim 43 has been amended as follows: 
43. (Currently Amended) A process for treating saline water to obtain product water comprising a higher concentration of divalent ions selected from Mg2+, Ca2+ and SO42- as compared with said saline water, the process comprising the steps of:
passing a sample of saline water through a first nanofiltration (NF) membrane to obtain an NF permeate and an NF retentate (NF brine); 
performing a first diaNanofiltration (DiaNF) cycle comprising:  passing the NF brine obtained in step (a) through a second NF membrane in the presence of a diluting solution , wherein the volume of the diluting solution is equal to the NF brine obtained from step(a) and is added at a flow rate substantially equal to that of the DiaNF permeate; and
isolating the DiaNF brine from step (b) as product water having a higher concentration of said divalent ions, and a lower concentration of species selected from Na+, Br-, Cl- and B as compared with said saline water,
wherein the process further comprises the step of lowering the Mg2+ + Ca2+ :SO42- concentration ratio in the product water as compared with the saline water.

Claim 45, line 2, “of” has been added before “step (a)”.
Claim 47, line 2, “in” has been added before “step (a)”.
Claim 50, line 3, SWRO has been replaced with “seawater reverse osmosis (SWRO)”
Claim 52 has been canceled.
Claim 54, “the NF and DiaNF cycle” has been replaced with “the NF of step (a) and one or more DiaNF cycles”.
Claim 55, line 2, “in” has been added before “step (b)”.
Claim 57, 
line 4, “the NF step, between two NF cycles or between the NF and DiaNF cycles” has been amended as follows: “the NF in step (a), between two NF cycles in step (a), or between the NF of step (a) and the first DiaNF cycle 
line 9, “of” has been added before the first occurrence of “step (a)”, and “in” has been added before the second occurrence of “step (a)”; and 
line 10, the first occurrence of “the” has been replaced with “a” and “step” has been replaced with “of step (b)”. 
Claim 61, line 1, “of” has been added before “step (a)”.
Claim 66 has been amended as follows:
66. (Currently Amended) A process for treating saline water to obtain product water comprising a higher concentration of divalent ions selected from Mg2+, Ca2+ and SO42- as compared with said saline water, the process comprising the steps of:
passing a sample of saline water through a first nanofiltration (NF) membrane to obtain an NF permeate and an NF retentate (NF brine); 
performing a first diaNanofiltration (DiaNF) cycle comprising:  passing the NF brine obtained in step (a) through a second NF membrane in the presence of a diluting solution , wherein the volume of the diluting solution is equal to the NF brine obtained from step(a) and is added at a flow rate substantially equal to that of the DiaNF permeate; 
subjecting the DiaNF brine obtained in step (b) to one or more additional DiaNF cycles in the presence of a diluting solution; and
isolating the DiaNF brine from step (c) as product water having a higher concentration of said divalent ions, and a lower concentration of species selected from Na+, Br-, Cl- and B as compared with said saline water,
wherein the process further comprises the step of lowering the Mg2+ + Ca2+ :SO42- concentration ratio in the product water as compared with the saline water.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Eckert et al. ‘546 and WO 2010/131251 (both of record)—fail to anticipate or render obvious, alone or in any proper combination, the limitations added to step (b) regarding the volume and flow rate of the diluting solution—in combination with all the other limitations in each of claims 43 and 66.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/TERRY K CECIL/Primary Examiner, Art Unit 1778